     Case 5:20-cv-00491-RGK-JDE Document 9 Filed 05/05/20 Page 1 of 1 Page ID #:53




 1
                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11
     TROY ANGELO GONZALEZ,                    ) Case No. 5:20-cv-00491-RGK-JDE
12                                            )
                                              )
13                      Petitioner,           ) JUDGMENT
                                              )
14                 v.                         )
                                              )
15                                            )
     R. JOHONSON, Warden,                     )
                                              )
16                      Respondent.           )
                                              )
17                                            )
18
19
           Pursuant to the Order of Dismissal,
20
           IT IS ORDERED, ADJUDGED, AND DECREED that the operative
21
     Petition is denied and this action is dismissed with prejudice.
22
23   Dated: May 5, 2020
24
                                                 ______________________________
25
                                                 R. GARY KLAUSNER
26                                               United States District Judge
27
28
